ON REHEARING.
The reasons for the decision rendered by this court on January 10, 1908, in this appeal and appeal No. 445 are approved and adopted, but our attention not having been particularly called to the form of the judgment on the former presentation of this appeal, we then overlooked the fact that a personal judgment had been improperly rendered against the defendants Howard and Long.
This matter is not here presented at this time by the appellant city of San Diego, but being presented and considered in civil appeal No. 445, the decision in which is this day filed, and an order to this effect being this day entered in that case.
It is hereby ordered that the said judgment be modified by striking out the names "P. A. Howard, John T. Long" following the words "do have and recover of and from the defendants," in paragraph 2 thereof, and that the judgment as so modified be affirmed.
Allen, P. J., and Shaw, J., concurred. *Page 514